Citation Nr: 0110937	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  96-42 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a program of vocational rehabilitation 
services.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to a program of vocational 
rehabilitation services.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1982 to 
September 1986.

2.  The veteran has established entitlement to service 
connection for a cervical spine disability, evaluated as 20 
percent disabling; and for residuals of post-operative keloid 
removal, evaluated as zero percent (noncompensable) 
disabling.

3.  The evidence shows that the veteran suffers from 
impairment in employability, that his service-connected 
disability materially contributes to impairment, and that he 
has not overcome such impairment in employability.  


CONCLUSION OF LAW

The criteria for continued entitlement to a program of 
vocational rehabilitation services are met.  38 U.S.C.A. 
§§ 3102 (West 1991); 38 C.F.R. §§ 21.40, 21.51 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, it is noted that the veteran was granted a 
program of vocational rehabilitation services in June 1993, 
by the Indianapolis, Indiana Regional Office.  An IWRP 
[individualized written rehabilitation plan] was developed 
for the veteran to pursue a program goal of building 
equipment mechanic training for promotion in the U.S. Postal 
Service, and to obtain an associate degree or technical 
certificate, with an anticipated start date of Fall 1993, and 
completion date of August 1996.  An annual review of his IWRP 
was conducted in August 1994, when it was determined that the 
veteran was not in compliance with the program because he 
never began the program at the Indiana Vocational Technical 
College.  The record also shows that the veteran's sister 
contacted the RO in November 1994, indicating that the 
veteran was hospitalized.  An November 1994 letter shows that 
the veteran's benefits were "interrupted" due to "non-
participation."  A letter dated April 11, 1995, also shows 
that the veteran's vocational rehabilitation program was 
"interrupted" because of "non-cooperation".  See 38 C.F.R. 
§ 21.197 (c)(4), (d)(2), (e) (2000).  That letter further 
states that: "since a program interruption is considered 
temporary, you must contact me before 04/30/95 to make 
arrangements to reenter your rehabilitation program.  To 
reenter after your program is discontinued, you would have to 
reapply, meet the eligibility standards, and be evaluated 
again in the same way as new applicants."  The letter 
further instructs the veteran on how to request an 
administrative review if he disagreed with the interruption.  
Review of the veteran's folder also shows that the veteran 
reported to an October 1994 VA examination (VAE) for 
evaluation of his service-connected neck disability.  That 
report lists a different home address for the veteran than 
contained in the two above notice letters.  The veteran avers 
that the address shown on the letters has an incorrect Zip 
Code and the evidence shows that Code was, in fact, wrong.  
Therefore we find that the veteran was not notified of the 
"interruption" status of his benefits.

In January 1996, the veteran requested that his file be 
transferred to Atlanta.  Although the statement of the case 
(SOC) shows that he has been "discontinued by the Indiana 
RO", and that he was, in essence, reapplying for benefits at 
the Atlanta RO, our review of his folder does not show that 
such a discontinuance determination by the Indiana RO is of 
record.  See 38 C.F.R. § 21.198 (d) (2000).  An April 1996 
counseling decision shows that although the veteran was found 
to have a "borderline" employment handicap, he was also 
found to have maintained employment which served to overcome 
his impairment, and thus, was not eligible for Vocational 
Rehabilitation benefits.  

The veteran disagreed with that decision, arguing that he had 
never been informed that his program had been interrupted due 
to an incorrect address in the record.  He also stated that 
his address on the August 1995 letter was incorrect, and that 
his counselor had altered the zip code on that letter during 
his initial evaluation.  In the absence of such notification, 
his eligibility status remained open. 

Additionally, although it does not appear that a 
determination was made whether the veteran was entitled to 
employment assistance under the provisions of 38 C.F.R. 
§ 21.51(g), because we conclude that the veteran does suffer 
from an employment handicap within the meaning of VA law and 
regulation, and is currently entitled to those benefits, no 
further action on that question is necessary.  Additionally, 
we note that this case was previously before the Board in 
September 2000, where it was remanded for the scheduling of a 
travel board hearing by a Member of the Board at the Atlanta 
RO.  Review of the record shows that that hearing was 
canceled.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In the issue on appeal, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, we find that the veteran has not been prejudiced.  
The veteran's vocational rehabilitation folder is of record, 
as are copies of his VA examination reports.  Sufficient 
evidence is of record for a decision to be made.  The claim 
for benefits is granted.  Thus, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). Further 
development and further expending of VA's resources is not 
warranted.

The veteran avers that he suffered from an employment 
handicap, and that he was therefore entitled to a program of 
vocational rehabilitation services.  After a review of the 
record, we agree.  

A veteran who filed an application for Chapter 31 benefits on 
or after November 1, 1990, is entitled to basic eligibility 
for such service if: (1) he has a service-connected 
disability rated 20 percent disabling or more due to 
disability incurred after September 1940, or is hospitalized 
or receiving medical care for a service-connected disability 
pending discharge from active duty and the disability is 
likely to be rated 20 percent disabling or more, and is 
considered to be in need of rehabilitation because of an 
employment handicap; or (2) he has a service-connected 
disability rated 10 percent disabling and has a serious 
employment handicap.  38 U.S.C.A. § 3102 (West 1991); 
38 C.F.R. § 21.40 (2000).  

The veteran served on active duty from November 1982 to 
September 1986.  He has established entitlement to service 
connection for a cervical spine disability, evaluated as 20 
percent disabling; and for residuals of post-operative keloid 
removal, evaluated as zero percent (noncompensable) 
disabling.  His combined disability rating is 20 percent.  

It is conceded that the veteran has a compensable service-
connected disability of 20 percent or more.  Thus, in order 
to show entitlement to a program of vocational rehabilitation 
services, the evidence must next show that the veteran was in 
need of rehabilitation to overcome an "employment 
handicap".

The determination of an employment handicap and eligibility 
for employment assistance may only be made by a counseling 
psychologist in the RO's Vocational Rehabilitation and 
Counseling Division.  38 C.F.R. § 21.51 (h) (2000).  The 
extent of the veteran's impairment shall be assessed through 
consideration of factors described in § 21.51(c)(1).  The 
components of employment handicap are:

(1) Impairment.  This term means the 
restrictions on employability caused by:  
(i) The veteran's service and nonservice-
connected disabilities; (ii) Deficiencies 
in education and training; (iii) Negative 
attitudes toward the disabled; and (iv) 
Other pertinent factors.

(2) Service-connected disability.  The 
veteran's service-connected disability 
need not be the sole or primary cause of 
the employment handicap but it must 
materially contribute to the impairment 
described in § 21.51(b)(1).  Therefore 
its effects must be identifiable, 
measurable, or observable.

(3) Nonservice-connected disability.  
This term includes all physical and 
mental disabilities that have not been 
found to be service-connected by VA, 
including alcoholism and drug abuse.  The 
effects of alcoholism and drug abuse are 
to be considered in the same manner as 
other nonservice-connected disabilities 
in evaluating restrictions on 
employability.  When the manifestations 
of alcoholism, drug abuse or other 
nonservice-connected disabilities raise 
questions as to the reasonable 
feasibility of a vocational goal for a 
veteran otherwise entitled to assistance 
under Chapter 31 such questions will be 
resolved under provisions of § 21.53.

(4) Consistency with abilities, 
aptitudes, and interests.  The following 
points should be considered to determine 
if the veteran's training and employment 
are consistent with his or her abilities, 
aptitudes and interests:  
(i) A finding that a veteran is employed 
in an occupation which is consistent with 
his abilities, aptitudes and interests 
may not be made if the occupation does 
not require reasonably developed skills, 
except under conditions described in 
§ 21.51(e)(2) and § 21.51(e)(3); (ii) The 
veteran's residual capacities, as well as 
limitations arising from the veteran's 
service and nonservice-connected 
disabilities are relevant; 
(iii) Evidence of the consistency of 
interests with training and employment 
may be based on:  (A) The veteran's 
statements to a VA counseling 
psychologist during initial evaluation or 
subsequent reevaluation; 
(B) The veteran's history of 
participation in specific activities; or 
(C) Information developed by VA through 
use of interest inventories.

A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing the following factors:

(1) Preparation for employment.  The 
service-connected condition adversely 
affects the veteran's current ability to 
prepare for employment in one or more 
fields that would otherwise be consistent 
with the veteran's abilities, aptitudes, 
and interests.  An adverse effect is 
demonstrated when the physical or 
psychological results of the service-
connected condition:  (i) Impair the 
veteran's ability to train; (ii) Prevent 
or impede access to training facilities; 
or (iii) Diminish the veteran's 
motivation and ability to mobilize his or 
her energies for education or training.

(2) Obtaining employment.  The service-
connected condition places the veteran at 
a competitive disadvantage with similarly 
circumstanced nondisabled persons in 
obtaining employment.  A veteran without 
reasonably developed specific job skills 
shall be considered to be at a 
competitive disadvantage unless evidence 
of record shows a history of current, 
stable, continuing employment.

(3) Retaining employment.  The physical 
or psychological effects of a service-
connected condition adversely affect the 
veteran's ability to maintain employment 
that requires reasonably developed 
skills. This criterion is not met if a 
veteran though lacking reasonably 
developed skills, has a history of 
continuing, stable employment.

An employment handicap which entitles the veteran to 
assistance under this program exists when all of the 
following conditions are met:  (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  

An employment handicap does not exist when any of the 
following conditions is present:  (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  

Review of the record shows that the veteran underwent 
vocational and rehabilitative counseling and testing at the 
Indianapolis, Indiana, RO in 1993.  It was noted that the 
veteran completed one semester at Indiana State University, 
after which he enlisted in the Air Force, with duties in the 
area of sheet metal work and in airframe repair.  Subsequent 
to service, the veteran reported that he worked at odd jobs 
assisting persons in the skilled trade positions, which he 
enjoyed.  In 1989, he secured employment as a custodian with 
the U.S. Postal Service.  He reported very little interest in 
that position.  

The results of the Indiana RO's psychological assessment show 
that the veteran was doing heavy and physical work as a 
custodian for the US Postal Service.  He had an interest and 
aptitude in the technology-skilled areas such as industrial 
maintenance, heating and air technician, and computer 
maintenance repair.  A U.S. Postal Service record, dated May 
1993, shows the various skilled positions that were in high 
demand, and the training or skill requirements for such 
positions.  

The medical evidence shows that he was status post posterior 
fusion of C1-C2.  A VA radiographic report, dated August 
1994, shows that no instability was demonstrated on the 
flexion or extension view.  An October 1994 VAE report shows 
that he reported a burning and itching sensation as well as 
limited movement in his neck.  On examination he was able to 
touch his chin to his chest, however, rotation to the left 
and right was limited to approximately 50 percent of the full 
range of motion.  

An evaluation by the Indianapolis RO, dated June 1993, shows 
that there was an impairment as defined by 38 C.F.R. § 21.51 
(c)(1), based on the physical limitations and range of motion 
due to the service-connected cervical spine disability, and 
found that the veteran would continue to experience problems 
with standing for prolonged periods, heavy lifting, carrying, 
or overhead reaching.  That decision also found that, 
pursuant to 38 C.F.R. § 21.51 (e), the service-connected 
disability did materially contribute to his impairment; as 
his current position, which required no skill, and which the 
veteran had no interest in, greatly aggravated his 
disability.  Further, that decision found that the veteran 
had not been able to overcome his impairment, citing 
38 C.F.R. § 21.51 (f)(1)(iii).  It was also determined, 
however, that the veteran did not have a serious handicap, 
pursuant to 38 C.F.R. § 21.52 (e).  

The questions that we must now address are: (1) whether the 
veteran had an "impairment", (2) whether his service-
connected disability "materially" contributed to the 
impairment, and (3) whether he had nonetheless "overcome" 
the impairment of employability.  

After a review of the record, we first find that the veteran 
did, in fact, suffer from an "impairment" as that term is 
defined by VA law and regulation:  "the restrictions on 
employability caused by:  (i) The veteran's service and 
nonservice-connected disabilities; (ii) Deficiencies in 
education and training; (iii) Negative attitudes toward the 
disabled; and (iv) Other pertinent factors."  38 C.F.R. 
§ 21.51(c) (1).  His neck disorder created specific 
limitations in his job duties, and he was deficient in 
education and training for the skilled positions he had 
indicated interest in.  

We also determine that his service-connected disability 
"materially contributes" to his impairment.  Its effects 
are identifiable, measurable, and observable, 38 C.F.R. 
§ 21.51 (c)(2) (2000).  The pain and limitation of motion of 
his neck placed him at a competitive disadvantage with 
similarly circumstanced nondisabled persons in obtaining 
employment, 38 C.F.R. § 21.51 (e)(2), and there is some 
evidence that it also may have diminished the veteran's 
motivation and ability to mobilize his enegeries for 
education and training.  38 C.F.R. § 21.51 (e)(1)(iii) 
(2000).  We note in this regard that these provisions provide 
a presumption that a veteran without any reasonably developed 
job skills shall be considered to be at a competitive 
disadvantage, but that this presumption is rebuttable upon a 
showing of a history of current, stable, and continuing 
employment.  Although the veteran had such employment that 
rebuts this presumption, it is important to note that he had 
made a showing that he was placed a competitive disadvantage 
without the benefit of this presumption.  

Lastly, we conclude that the veteran has not "overcome" his 
handicap, as that term is defined by VA law and regulation 
concerning Vocational Rehabilitation benefits.  That is, 
although the veteran appears gainfully employed, this 
employment is not "in an occupation consistent with 
his...pattern of abilities, aptitudes and interests".  The 
veteran has repeatedly claimed no interest in his current job 
duties.  The testing and evaluation conducted at the 
Indianapolis RO showed that he had aptitudes more in line 
with the skilled trades.  The counseling psychologist there 
found that his abilities were ultimately consistent with 
those stated interests and aptitudes.  Thus, the evidence 
supports granting a program of vocational rehabilitation 
services.  





ORDER

Entitlement to a program of vocational rehabilitation 
services is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

